internal_revenue_service index number number release date department of the treasury washington dc person to contact telephone number refer reply to cc dom fi p - plr-116668-98 date date legend company state this is in reply to a letter dated date and subsequent correspondence submitted by your representative requesting rulings on behalf of company you have requested a ruling that the same methodology provided by sec_1_856-5 of the income_tax regulations for apportioning interest_income may be applied under the percent asset test of sec_856 of the internal_revenue_code in circumstances involving first and second mortgages this letter also acknowledges your withdrawal of two of the requested rulings facts company was organized and formed on date under the laws of state company represents that it is qualified and intends to continue to qualify as a real_estate_investment_trust reit as defined in sec_856 company invests primarily in non-conforming residential mortgage loans and securities backed by such loans company intends to purchase for long-term investment certain residential mortgage loans pass-through securities backed by such loans certain franchise loans and interests in partnerships holding such franchise loans the terms of the mortgages and franchise loans do not require the holder to pursue any personal_property that secures the loan prior to proceeding against any real_property that also secures the loan first and second residential mortgage loans the residential mortgage loans will be secured solely by first or second mortgages on fee simple interests in one-to-four-family residential properties the mortgage loans have a fixed interest rate and the loan proceeds are generally used by the borrowers for debt consolidation the loan-to-value ratios on the first mortgage loans may exceed percent company will also acquire pass-through securities with comparable underlying mortgage loans whose loan-to-value ratios may exceed percent some of the second mortgage loans will be secured_by real_property in which the mortgagor has no equity ie the principal_amount of the existing first mortgage loan will equal or exceed the fair_market_value of the real_property securing the mortgage loan at the time the second mortgage loan is made other second mortgage loans will be secured_by real_property in which the mortgagor has some equity ie the fair_market_value of the real_property will exceed the principal_amount of the existing first mortgage loan but will be less than the sum of the principal amounts of the existing first mortgage loan and the new second mortgage loan at the time the second mortgage loan is made generally with respect to any second mortgage loan to be acquired the sum of the principal amounts of the second mortgage loan and the first mortgage loan will not exceed 125-percent of the loan value of the real_estate securing the loans company also intends to purchase pass-through securities that represent individual ownership interests in such second residential mortgage loans franchise loans the franchise loans will be made to franchisees generally in the fast-food and restaurant industries each loan will be made with full recourse to the borrower in connection with each loan the borrower will execute a promissory note and the lender will be granted a security_interest in its equipment and other restaurant-related personal_property pursuant to a pledge and security_agreement generally the loans will also be secured_by mortgages on either a fee interest or leasehold interest_in_real_property upon which the franchisee’s business is operated company also intends to purchase interests in partnerships that hold such franchise loans law sec_856 provides that a_trust shall not be considered a reit for any taxable_year unless certain gross_income and asset tests are satisfied sec_856 provides that a_trust must derive at least percent of its gross_income from among other things interest on obligations secured_by mortgages on real_property or on interests_in_real_property sec_856 provides that a_trust must have at least percent of the value of its total assets represented by real_estate_assets cash and cash items including receivables and government securities at the close of each quarter of the taxable_year sec_1_856-5 provides rules for apportioning interest_income for purposes of the percent income requirement where a mortgage covers both real and other_property sec_1_856-5 provides that if the loan value of the real_property is equal to or exceeds the amount of the loan then the entire_interest income shall be apportioned to the real_property sec_1_856-5 provides that if the amount of the loan exceeds the loan value of the real_property the interest_income apportioned to the real_property is an amount equal to the interest_income multiplied by a fraction the numerator or which is the loan value of the real_property and the denominator of which is the amount of the loan for purposes of these rules sec_1_856-5 defines loan value of the real_property as the fair_market_value of the property determined as of the date on which the commitment by the trust to make the loan becomes binding on the trust sec_1_856-5 does not address the effect of first mortgages when apportioning interest_income to interests in second mortgages sec_856 provides that the term real_estate_assets means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits which meet the requirements of sec_856 through the code and regulations do not provide a specific methodology for determining the value of an interest in a mortgage on real_property for purposes of the percent asset test of sec_856 when a loan is secured_by real and personal_property or is only partially secured_by real_property analysis an interest in a mortgage on real_property is qualifying property under the percent income test of sec_856 and the percent asset test of sec_856 sec_856 does not prescribe a methodology or rules for apportioning the income from or the value of an interest in a mortgage on real_property where the loan is collateralized by both real and personal_property the regulations under sec_856 do provide a method for apportioning interest_income but the method is not based on the relative value of real_property collateral to the total of all sources of collateral rather under the apportionment methodology specified for income under sec_1_856-5 interest_income on a mortgage loan is treated as first being derived from real_estate to the full extent of the value of the underlying real_property collateral thus interest on a loan is treated as entirely from an obligation secured_by real_property even where personal_property also secures the loan if the fair_market_value of the real_property securing the loan equals or exceeds the loan amount by focusing on the ratio of the value of the real_property loan value to the loan amount the apportionment methodology specified in sec_1_856-5 takes the underlying real_property collateral into account without regard to any personal_property that also secures the loan sec_856 provides that an interest in a mortgage is a real_estate asset interests in loans that are unsecured or secured only by personal_property are not real_estate_assets therefore in situations where the mortgagor’s equity in the real_property immediately before the mortgage is placed on the property is less than the amount of the mortgage an allocation must be made to determine the value of the interest in the mortgage on the real_property the methodology set forth in sec_1_856-5 is a reasonable means of determining the value of an interest in a mortgage for purposes of the asset test of sec_856 sec_1_856-5 does not address the effect of a first mortgage when apportioning interest to a loan secured_by a second mortgage on real_property because the loan value of the real_property that secures the first mortgage is not economically available to secure the second mortgage the loan value must be reduced by any senior mortgages that reduce the loan value of the real_property that economically secures the second mortgage if the loan value were not reduced by the value of the property encumbered by senior mortgages interest on loans secured_by second mortgages in which the borrower has no equity to secure the second mortgage would be treated as qualifying interest_income such a result is inconsistent with the intent of sec_856 and sec_1_856-5 conclusion an interest in a mortgage on real_property is a real_estate asset within the meaning of sec_856 to the extent of the value of the real_property that is economically available to secure the mortgage thus where the value of the real_property is less than the loan amount an allocation must be made to determine the value of the interest in the mortgage the apportionment methodology specified in sec_1_856-5 may be applied to make this determination when applying the methodology to second mortgages the loan value of the real_property must be reduced by the amount of all senior encumbrances on the real_property except as specifically ruled above no opinion is expressed concerning the federal_income_tax consequences of the facts herein no opinion is expressed as to whether company qualifies as a reit further no opinion is expressed regarding whether assets presently owned or subsequently acquired qualify as interests in mortgages or interests_in_real_property under sec_856 in particular we do not rule that securities pass-through securities franchise loans or interests in partnerships holding such franchise loans constitute qualifying interests in mortgages or interests_in_real_property under sec_856 no opinion is expressed regarding the circumstances under which a lessee’s leasehold interest_in_real_property has value as collateral for a loan this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel financial institutions products by____richard c hoge _ richard c hoge assistant to the chief branch enclosures copy of this letter sec_6110 copy
